IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


J.G.,                                         : No. 331 WAL 2018
                                              :
                      Petitioner              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
B.L.,                                         :
                                              :
                      Respondent              :


                                        ORDER



PER CURIAM

        AND NOW, this 28th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.